Citation Nr: 0907553	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-36 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for type 2 diabetes 
mellitus, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had honorable active naval service from January 
1968 to November 1971.  Service aboard a ship in the waters 
adjacent to the Republic of Vietnam is indicated by the 
evidence of record.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In Haas v. Nicholson, 20 Vet.App. 257 (2006), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) held, inter alia, that the VA regulation 
implementing a statute providing for presumption of service 
connection for herbicide exposure in the case of veterans who 
"served in the Republic of Vietnam" during the Vietnam War 
must be read to include service in the waters near the shore 
of Vietnam, without regard to actual visitation or duty on 
land in the Republic of Vietnam.  VA appealed this decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  On April 13, 2007, the Veterans Court 
issued an order in Ribaudo v. Nicholson, 21 Vet. App. 137 
(2007) (per curiam order), which stayed VA's adjudication of 
all cases potentially impacted by Haas until such time as the 
Federal Circuit issued a mandate in the pending appeal of the 
Haas decision.  Because the record does not contain direct 
evidence showing that the Veteran actually set foot on land 
in the Republic of Vietnam, the instant claim was included in 
the stay.     

In a 2008 decision, the Federal Circuit overturned the 
Veterans Court, holding that VA reasonably interpreted 38 
U.S.C. § 1116 as requiring service on the landmass of Vietnam 
in order to establish presumptive service connection for 
certain specified diseases.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan 
21, 2009).  As a result, after the Supreme Court declined to 
hear the Veteran's appeal, the stay in adjudication of claims 
affected by the Veterans Court's holding in Haas was lifted 
on January 22, 2009; the instant claim may therefore now be 
adjudicated.  

The Board notes that evidence was added to the record on the 
same day that the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The new evidence consists of 
several photographs and a download from the Worldwide Web 
showing the history of a ship on which the Veteran served 
during his service in the Navy.  Since the Veteran has waived 
consideration of this newly received evidence by the agency 
of original jurisdiction (AOJ), a remand for that purpose is 
not required.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

As a final preliminary matter, the Board notes that testimony 
at the Veteran's hearing suggested that, should service 
connection be granted for type 2 diabetes mellitus, the 
Veteran would pursue claims for hypertension and peripheral 
neuropathy as related to the diabetes.  Since the Board will 
herein grant service connection for diabetes, those issues 
are referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  It is reasonably probable that the Veteran set foot in 
the Republic of Vietnam during his military service. 

2.  The veteran has type 2 diabetes mellitus that is related 
to his military service.    


CONCLUSION OF LAW

The veteran has type 2 diabetes mellitus that is presumed to 
be the result of disease or injury incurred in active 
military service.  38 U.S.C.A. § 1110, 1116, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 
3.309(e) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2003, six months before the RO's initial adjudication of the 
claim.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  

The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date in 
correspondence dated in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) reporting the results of its 
review of the issue on appeal and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
Navy personnel records file, and secured an examination in 
furtherance of his claim.  In light of the foregoing, and 
since the Board's decision constitutes a complete grant of 
the benefit sought on appeal, there is no further assistance 
or development required in this case.  

The Veteran is claiming service connection for type 2 
diabetes mellitus, which he contends was caused by his 
exposure to herbicide agents while serving in the Republic of 
Vietnam.  His private medical records show a diagnosis of 
diabetes, and the report of a January 2004 VA examination 
shows a diagnosis of type 2 diabetes mellitus.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).    

Certain diseases associated with exposure to herbicide 
agents, including type 2 diabetes mellitus, may be presumed 
to have been incurred in service even if there is no evidence 
of the disease in service, provided the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.    

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  See 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
to an herbicide agent during such service unless there is 
affirmative evidence to the contrary.  Id.  

VA has long held that service on a deep-water naval vessel 
off the shores of Vietnam may not, by itself, be considered 
service "in the Republic of Vietnam" for purposes of 38 
U.S.C. § 101(29)(A).  See VAOPGCPREC 27-97 (July 23, 1997).  
This is consistent with the definition of service in the 
Republic of Vietnam found at 38 C.F.R. § 3.307, which 
includes "service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. § 
3.307(a)(6)(iii) (emphasis added).  Thus, presumptive 
exposure to herbicide agents in Vietnam requires having 
actually set foot ashore in Vietnam.  As noted in the 
introduction, the Federal Circuit has recently held that VA's 
interpretation of 38 U.S.C. § 1116 as requiring service on 
the landmass of Vietnam in order to establish presumptive 
service connection for certain specified diseases is a 
reasonable interpretation.  Haas, supra.  

Thus, in order to establish presumptive service connection 
for one of the diseases listed in 38 C.F.R. § 3.309(e), it 
must be established that the Veteran actually set foot ashore 
in the Republic of Vietnam during the specified period 
beginning on January 9, 1962, and ending on May 7, 1975.  

Here, the Board finds that there is no conclusive evidence of 
record showing that the Veteran actually set foot ashore in 
the Republic of Vietnam during the specified period.  
However, in deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit-of-the-doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of the doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Having considered the benefit-of-the-doubt doctrine, for the 
reasons that follow the Board finds that it is at least as 
likely as not that the Veteran actually set foot ashore in 
the Republic of Vietnam and was thereby exposed to herbicide 
agents.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra, at 57-58.   

At his October 2005 hearing, the Veteran testified that he 
was flown to Saigon enroute to his assignment aboard USS 
Epping Forest (MCS-7).  He testified that he spent two days 
in Saigon awaiting transportation by aircraft to Danang, 
where he met his ship.  The Board finds that this testimony 
is consistent with other evidence of record.  

Correspondence from the National Personnel Records Center 
(NPRC) shows that Epping Forrest began a period of duty in 
the official waters of the Republic of Vietnam on the same 
date the Veteran's personnel records show that he reported 
aboard.  Epping Forrest was not an aircraft carrier, and thus 
logically could not land long range carrier onboard delivery 
(COD) aircraft arriving from somewhere other than Vietnam.  
The Board thus determines that it is at least as likely as 
not that the Veteran reported aboard Epping Forrest in one of 
three ways, all of which would have required the Veteran to 
have actually set foot in Vietnam.  

First, the Veteran could have walked aboard if the ship had 
been docked in Danang or another port in Vietnam.  Second, 
the Veteran could have been brought aboard via a small craft 
which logically would have picked him up ashore in Vietnam.  
Finally, he could have arrived aboard via a helicopter, 
which, as with a small craft, would logically have picked the 
Veteran up ashore in Vietnam.  

The Board recognizes that it is possible that the Veteran 
could have arrived aboard his ship by another method, such as 
by being highlined from another ship at sea or via helicopter 
from an aircraft carrier, to which he had been delivered by 
aircraft arriving from a non-Vietnam point of origin.  
However, the Board finds that such scenarios are not at least 
as likely as not to have occurred.  

In sum, the Board finds that the medical evidence of record 
shows that the Veteran has been diagnosed with type 2 
diabetes mellitus, and that it is at least as likely as not 
that he actually set foot ashore in Vietnam, entitling him to 
the presumption that he was exposed to an herbicide agent 
during his active duty service.  Accordingly, in accordance 
with the provisions of 38 C.F.R. § 3.307(a)(6), the Veteran's 
type II diabetes mellitus is presumed to have been incurred 
in service, and the claim therefore is granted.   


ORDER

Entitlement to service connection for type 2 diabetes 
mellitus, claimed as due to exposure to herbicides, is 
granted.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


